DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the limitations, with regard to Claim 1 of “to make a determination in real-time to change the audio outputted by the electronic gaming machine based on one or more of any said received set of player related data and any said received set of play related data,” with regard to Claim 9 of “to determine in real-time a change to audio outputted by the electronic gaming machine based on any said received player related data and any said received play related data” and with regard to Claim 15 of “to determine in real-time whether to make a change to audio outputted by the audio output device based on player related data and play related data”. In the examiner’s opinion this represents an abstract idea of a mental process that can be performed in the human mind. As broadly claimed this is simply a judgment, by any means and by any standard, as to whether a user wants to make an audio change based on some gathered data about a player. This judicial exception is not integrated into a practical application because the additional limitations of a gaming machine, a central server, a display device, an audio output device, a communication device, a processor, a memory device, and a player monitoring device receiving gameplay data, sending an audio adjustment signal and 
Further, dependent claims 6-8, 10-12, and 18-20 represent further abstract details of the gathered data and determination algorithm, Claims 5, and 14 teach mere instructions to implement the abstract idea on generic computer components such as generically claimed “mobile device”. Claims 2-4, 16, and 21 represent extra solution data gathering activity. Further, the structure claimed for these limitations include generic computer elements such as a microphone and player input device.  Finally the additional limitations of Claim 13 with regard to recitation of a payment acceptor and credit balance for establishing a monetary value simply recite extra solution activity that in ancillary to the claimed invention and merely is being used to establish a field of use in a casino gaming environment. Therefore, in the examiner’s opinion, these claims fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element of a server, buySAFE Inc. v. Google Inc.) and electronic recordkeeping (See Alice Corp.) have been recognized by the courts as well-understood, routine, and conventional computer functionality. Further Heo et al., US 2004/0138873 teaches that software volume control of a computer audio device is conventional, well-known, computer functionality (Fig. 1 and Par. 005). And Vancura, US 2010/0029381, teaches where credit input and credit output devices represent routine and conventional computer activity in the gaming arts (Par. 38). Therefore, in the examiner’s opinion, these limitations fail to add significantly more than the abstract idea. As such these elements fail to add significantly more than the abstract idea itself.
Finally, dependent claims 6-8, 10-12, and 18-20 represent further abstract details of the gathered data and determination algorithm. Claims 2-4, 16, and 21 represent extra solution data gathering activity. Further, the structure claimed for these limitations include generic computer elements such as a microphone and player input device. Claims 5 and 14 teach mere instructions to implement the abstract idea on generic computer components such as generically claimed “player input device” or a “mobile device”. Finally the additional limitations of Claim 13 recite a field of use, i.e. on a generic Casino gaming machine for a casino environment where a payment acceptor represents well-known, routine and conventional functionality as described above. As such these limitations fail to add significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 9-10, 13-14, and 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland, US 8,460,090, in view of Everett et al., US 2018/0376187.

In Reference to Claims 1 and 9
Gilliland teaches a gaming system and an electronic gaming machine with a display device; an audio output device; a communication device; a processor; and a memory device that stores a plurality of instructions executed by the processor (Fig. 2A) and a player monitoring device (As broadly claimed the examiner considers the gaming machine which gathers data on the gaming activity, such as described in Col. 27 lines 41-59 to constitute a “player monitoring device.” Further see Col. 28 lines 1-6 which teaches that the system can also use additional biometric monitoring devices such as cameras or other sensors that are used in determining emotional state); and a central server configured to communicate with the electronic gaming machine via the communication device (Fig. 2B and Col. 27 lines 41-59 which teaches where the system operates with a gaming machine in communication with a server to perform gaming machine adjustments), the central server configured to receive one or more of a set of 
However, Gilliland does not explicitly teach where the system gathers data and makes modifications in real-time.
Everett et al. teaches a system for using biofeedback data to modify a media presentation implemented on a computer where the biofeedback loop and modification of the game is performed in real time (Par. 26).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Gilliland to include real-time monitoring and changes as taught by Everett et al.

In Reference to Claims 15
Gilliland teaches an electronic gaming machine comprising: a housing (Fig. 1A and Col. 4 lines 41-51); a display device supported by the housing; an audio output device supported by the housing; a processor supported by the housing; and a memory device supported by the housing and that stores a plurality of instructions (Fig. 2A) and a player monitoring device (As broadly claimed the examiner considers the gaming machine which gathers data on the gaming activity, such as described in Col. 27 lines 41-59 to constitute a “player monitoring device.” Further see Col. 28 lines 1-6 which teaches that the system can also use additional biometric monitoring devices such as cameras or other sensors that are used in determining emotional state. And Fig. 2A which teaches that input devices are supported by the housing), that when executed by the processor, causes the processor to use a player audio change determination module to determine whether to make a change to audio outputted by the audio output device based on player related data comprising actual player monitoring data and play 
However, Gilliland does not explicitly teach where the system gathers data and makes modifications in real-time.
Everett et al. teaches a system for using biofeedback data to modify a media presentation implemented on a computer where the biofeedback loop and modification of the game is performed in real time (Par. 26).
It would be desirable to modify the system of Gilliland to include real-time monitoring and changes as taught by Everett et al. in order to increase the enjoyment of the user by making the changes to the game system feel more responsive to player feedback, especially when also factoring in camera or biometric feedback to the emotional stat measurements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Gilliland to include real-time monitoring and changes as taught by Everett et al.

In Reference to Claims 2, 16, and 21


	In Reference to Claim 5
	Gilliland teaches wherein the set of player related data comprises data regarding the player determined by a plurality of different player monitoring devices (Col. 28 lines 1-6 which teaches where data used to determine a players emotional state is gathered from a camera or other sensor in addition to data from the gaming machine).

	In Reference to Claims 6, 10, and 18
	Gilliland teaches where the set of play related data comprises one of: data regarding a play of a game at the electronic gaming machine by the player, data regarding an outcome of a play of a game at the electronic gaming device, data regarding an amount won by the player at the electronic gaming device, and data regarding an amount lost by the player at the electronic gaming device (Col. 20 lines 64-66 and Col. 21 lines 10-20 which teach where the designated events used to track and 

	In Reference to Claim 13
	Gilliland teaches an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, establish a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (Fig. 2A and Col. 6 line 62 - Col. 7 line 20 which the user device of Gilliland includes a bill acceptor for establishing a credit balance, and Col. 7 lines 47-62 which teaches a cashout button to initiate payout based on the user’s credit balance).

	In Reference to Claim 14
	Gilliland teaches where the display device comprises part of a mobile device in communication with the processor via a wireless network (Col. 5 lines 22-28).


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland, US 8,460,090, Everett et al., US 2018/0376187, in view of Patton et al., US 2009/0270170.

In Reference to Claims 4

Patton teaches a system for monitoring the emotional state of a player at an EGM in order to determine adjustments to the gaming machine (Abstract), where the player monitoring device is attached to a housing of an electronic gaming machine, separate from a housing of the electronic gaming machine, or both (Fig. 4 and Par. 81-85, 88). 
It would be desirable to modify the system of Gilliland and Everett et al. to include separate camera or biometric monitoring devices as taught by Patton in order to better and more precisely capture the emotional state of the player in the casino environment using an additional sensors that do not require mechanical modification of the gaming machine itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Gilliland and Everett et al. to include separate camera or biometric monitoring devices as taught by Patton.
	
Claim 7-8, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland, US 8,460,090, Everett et al., US 2018/0376187., in view of Ryan, US 2010/0022299.

	In Reference to Claims 7-8, 11-12, and 19-20
	Gilliland teaches where the central server and/or gaming machine processor is configured to receive multiple sequential sets of player related data and multiple sequential sets of play related data from the electronic gaming machine, make multiple sequential determinations to change audio outputted by the electronic gaming machine based on the multiple sequential sets of player related data and the multiple sequential sets of play related data, (Col. 27 lines 37-59 which teaches that the system, which using a single gaming machine or server and gaming machine, periodically receives data used to determine and make game adjustments), further Gilliland teaches where the central server and/or gaming machine processor, is configured, responsive a determination to change audio outputted by the electronic gaming machine, to send audio adjustment signals to the electronic gaming machine to cause the electronic gaming machine to make automatic adjustments to the audio outputted by the electronic gaming machine as described above in reference to Claims 1, 9, and 15 above. However, Gilliland does not explicitly teach where the process operates in order to make multiple sequential adjustments to the gaming machines or where the process operates at designated intervals. 
	Ryan teaches a system for making adjustments to a gaming machine here the process operates in order to make multiple sequential adjustments to the gaming machines or where the process operates at designated intervals (Fig. 5 and Par. 26 which teaches a system for a configurable gaming machine which makes multiple sequential adjustments to a gaming machine on the bases of a looping duty cycle and 
	It would be desirable to modify the system of Gilliland and Everett et al. to use a looping duty cycle for making multiple sequential adjustments to the gaming machine as taught by Ryan in order to allow the system to adapt the gaming machine to the user as their emotional state changes throughout a gaming session without providing an excessive burden in extra computation or network traffic.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Gilliland and Everett et al. to use a looping duty cycle for making multiple sequential adjustments to the gaming machine as taught by Ryan.

Response to Arguments
Applicant's arguments filed 01/02/2021 have been fully considered. 
Regarding arguments directed toward rejection under 35 U.S.C. 101 with regard to claims 1, 9, and 15, they are not persuasive. As described above, in the examiner opinion the claims amount to recitation of a mental judgement that is performed with the assistance of generic computer hardware for insignificant extra solution data gathering activity in order to make a “determination.” No detail is provided for the basis of this determination outside of basing it on particular types of gathered data. That data is collected or communicated over a network is not sufficient to represent integration into a practical application in the examiner’s opinion.

In regard to rejection under 35 U.S.C. 103 over the combination of Gilliland and Fisslinger. Applicant argues that it would improperly change Gilliland. Examiner disagrees.  Although Gilliland teaches and embodiment where the emotional state determination is absent of direct measurement of a player’s emotional state, Gilliland explicitly teaches than in another contemplated embodiment direct measurement of a user’s emotional state via camera or other biometric devices could be used in combination with the estimation of the player’s emotional state from player and play related data, see Gilliland Col. 28 lines 1-6. Gilliland thus explicitly avoids teaching away from the combination of Gilliland and a direct measurement of player biometric inputs such as those found in Fisslinger. 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As cited above Gilliland teaches where the determination loop is done “periodically,” but does not explicitly teach where modifications are done frequently enough to constitute “real-time.” Fisslinger is relied upon for teaching of a biofeedback 

Conclusion                                                                                         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pradeep et al. teaches where modification can be made to a device to adapt to a user’s current state as determined by biometric readings in real-time, substantially real-time, or periodically (Par. 53).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715